The opinion of the court was delivered by
Bennett, J.
The only question in this case is one of jurisdiction. It is said that the settlement was a merger of all previous dealings; and in legal effect blotted them out. But we think it had no such effect. Though assumpsit may lie upon an implied promise to pay the balance found due; yet that does not preclude the general action of assumpsit for goods sold and delivered, and the settlement might be used as evidence to regulate the sum to be recovered.
Under the decisions in this- state, it is evident the county court had original jurisdiction. The judgment below is affirmed with costs.